Citation Nr: 1446579	
Decision Date: 10/21/14    Archive Date: 10/30/14

DOCKET NO.  12-11 407A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs North Florida/South Georgia Veterans Health System in Gainesville, Florida


THE ISSUE

Entitlement to payment or reimbursement of private medical expenses incurred in connection with medical treatment from October 22, 2011 to October 24, 2011 at Citrus Memorial Health System (CMHS).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel



INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from December 1969 to March 1971.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a March 2012 decision of the Department of Veterans Affairs (VA) North Florida/South Georgia Veterans Health System in Gainesville, Florida, by which reimbursement of private medical expenses for medical treatment provided to the Veteran by CMHS from October 22, 2011 to October 24, 2011 was denied.

In evaluating this case, the Board has not only reviewed the physical claims file, but has also reviewed the file on the "Veterans Benefits Management System" and on the "Virtual VA" system to ensure a complete assessment of the evidence.


FINDINGS OF FACT

1.  From October 22, 2011 to October 24, 2011, the Veteran received emergency medical treatment at CMHS for acute inferior wall myocardial infarction and cardiac surgery.

2.  An application for authorization was made to VA on October 25, 2011, within 72 hours after the hour of admission.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for payment or reimbursement of the private medical expenses incurred from October 22, 2011 to October 24, 2011 at CMHS have been met.  38 U.S.C.A § 1703 (West 2002); 38 U.S.C.A. §§ 17.52, 17.54 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Board is satisfied that all relevant facts regarding the claim on appeal being addressed herein have been properly developed and no further assistance to the Veteran is required in order to comply with the duty to notify or assist.  This case concerns a legal determination of whether the appellant is entitled to reimbursement for private medical expenses under 38 U.S.C.A. §§ 1703 (West 2002 & Supp. 2013).  For this reason, the provisions of the Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits do not apply.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Further, as the Board is granting the benefit sought on appeal, a discussion of VA's duties to notify and assist is not necessary.

Payment or Reimbursement of the Private Medical Expenses

In claims involving payment or reimbursement by VA for medical expenses incurred as a result of treatment at a private facility, there are three possible theories of entitlement: (1) the private medical services were authorized by VA; (2) the veteran is entitled to payment or reimbursement for services not previously authorized that are related to or aggravated a service-connected disability; or (3) the veteran is entitled to payment or reimbursement for services not previously authorized relating to a nonservice-connected disability.  See 38 U.S.C.A. §§ 1703(a), 1725, and 1728(a) (West 2002).  Generally, the admission of a veteran to a non-VA hospital at VA expense must be authorized in advance.  See 38 C.F.R. § 17.54.  Whether treatment was authorized is a factual, not a medical, determination.  Similes v. Brown, 5 Vet. App. 555 (1994); see 38 U.S.C.A. § 1703(a); 38 C.F.R. § 17.54.  In the case of an emergency that existed at the time 

of admission, an authorization may be deemed a prior authorization if an application, whether formal or informal, by telephone, telegraph or other communication, made by the veteran or by others in his or her behalf, is made to VA within 72 hours after the hour of admission.  38 C.F.R. § 17.54.  

In this case, the Veteran contends that, upon discharge from CMHS, he contacted VA and was informed that the medical documentation required for a claim for consideration of payment was received and would be processed.  In support of the claim, on October 25, 2011 at 9:49 AM (the day after discharge from CMHS), a VA Nursing Telephone Encounter Note revealed that the Veteran called the Community Based Outpatient Clinic (CBOC) in Lecanto, Florida, and informed VA that he had a heart attack that weekend and needed a Plavix prescription from VA.  A VA Primary Care Note, dated October 25, 2011 at 10:23 AM, indicated that the Veteran presented to the Lecanto CBOC and reported recent cardiac catheterization with three cardiac stents.  At that time, the Veteran was given a prescription for Plavix and Nitroglycerin and was scheduled for an intervention the following month.

This evidence reflects that, in the case of an emergency that existed at the time of admission to CMHS (on October 22, 2011), the Veteran made a telephone call and an in-person communication to VA within 72 hours (on October 25, 2011 at 9:49 AM and 10:23 AM, respectively) after admission to the emergency department of CMHS.  While the record is unclear as to the exact time of admission to CMHS on October 22, 2011, a History and Physical note on the date of admission documented the Veteran's report of having dinner at 5:30 on the evening of October 22, 2011, subsequently experiencing chest pressure going to the left shoulder to the jaw bilaterally, and being brought to the emergency room at CMHS.  As such, the Veteran's informal application, made on October 25, 2011 at 9:49 AM, a day after medical treatment and discharge from CMHS and within 72 hours after the hour of admission, may be deemed a prior authorization.


Given the evidence, and with consideration of the benefit-of-the-doubt doctrine, the Board finds that the Veteran received prior authorization from VA to receive private, emergency treatment from CMHS from October 22, 2011 to October 24, 2011.  38 C.F.R. §§ 3.102, 17.54.


ORDER

Payment or reimbursement of private medical expenses incurred in connection with medical treatment from October 22, 2011 to October 24, 2011 at CMHS is granted.



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


